PER CURIAM.
We affirm the hearing officer’s determination that the Department of Banking and Finance’s proposed rule is invalid. We affirm on the ground that there was no statutory authority for the rule.1
BOOTH, ALLEN and WEBSTER, JJ., concur.

. The parties are in agreement that the hearing officer's discussion of the law of garnishment in this context is incorrect since that remedy is not available against the State absent specific legisla*519tive authority. G & J Investments v. Florida Department of Health and Rehabilitative Services, 429 So.2d 391 (Fla. 3d DCA 1983).